Citation Nr: 0639278	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-42 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for diabetes mellitus, 
as secondary to service-connected alopecia areata and 
medications.

3.  Entitlement to service connection for depression, as 
secondary to service-connected alopecia areata and 
medications.

4.  Entitlement to service connection for hypothyroidism, as 
secondary to service-connected alopecia areata and 
medications.

5.  Entitlement to service connection for an autoimmune 
system condition, as secondary to service-connected alopecia 
areata and medications.

6.  Entitlement to service connection for arthritis, as 
secondary to service-connected alopecia areata and 
medications.

7.  Entitlement to service connection for diverticulitis, as 
secondary to service-connected alopecia areata and 
medications.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1958 
to September 1961.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that denied a rating in excess of 10 
percent for alopecia areata and denied service connection for 
tinnitus, diabetes mellitus, arthritis, thyroid condition, 
allergies, left shoulder condition, right shoulder condition, 
diverticulosis, autoimmune system condition, and depression, 
each as secondary to service-connected alopecia areata.  In 
December 2004, the veteran perfected his appeal for all these 
issues and requested a hearing before a Decision Review 
Officer at the RO.


In a January 2005 letter, the veteran clarified that his 
claim for service connection for tinnitus was on a direct 
basis.  In this letter the veteran also withdrew his claims 
for an increased rating for alopecia areata, and his claims 
for service connection for left and right shoulder conditions 
and for allergies, each as secondary to service-connected 
alopecia areata.  In addition, he cancelled his hearing 
before the Decision Review Officer and requested a hearing 
before a member of the Board, via the first available travel 
board or videoconference hearing.
 
In September 2006, the veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.


FINDINGS OF FACT

1.  There is no medical evidence of record indicating that 
the veteran currently has tinnitus due to service.

2.  Diabetes mellitus was not shown in service or during the 
first year after service, and the only medical evidence on 
the question of whether there is a nexus between the current 
disability and the veteran's military service or the 
veteran's service-connected alopecia weighs against the 
claim.

3.   Depression was first manifested many years post service, 
and there is no competent medical evidence or opinion 
establishing a nexus between the appellant's depression and 
his military service or his service-connected alopecia.

4.  Hypothyroidism was first manifested many years post 
service, and the only medical evidence on the question of 
whether there is a nexus between the current disability and 
the veteran's military service or the veteran's service-
connected alopecia weighs against the claim.

5.  An autoimmune system condition was first manifested many 
years post service, and the only medical evidence on the 
question of whether there is a nexus between the current 
disability and the veteran's military service or the 
veteran's service-connected alopecia weighs against the 
claim.

6.  Arthritis was not shown in service or during the first 
year after service, and there is no competent medical 
evidence or opinion establishing a nexus between the 
veteran's arthritis and his military service or his service-
connected alopecia.

7.  Diverticulitis was first manifested many years post 
service, and there is no competent medical evidence or 
opinion establishing a nexus between the appellant's 
diverticulitis and his military service or his service-
connected alopecia.


CONCLUSION OF LAW

1.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2006).

2.  The criteria for service connection for diabetes mellitus 
as secondary to service-connected alopecia areata and 
medications are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310 (2006). 

3.  The criteria for depression as secondary to service-
connected alopecia areata and medications are not met.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310 (2006). 

4.  The criteria for hypothyroidism as secondary to service-
connected alopecia areata and medications are not met.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310 (2006).

5.  The criteria for an autoimmune system condition as 
secondary to service-connected alopecia areata and 
medications are not met. 38 U.S.C.A. §§ 1131, 5103, 5103A , 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2006). 

6.  The criteria for arthritis as secondary to service-
connected alopecia areata and medications are not met.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2006). 

7.  The criteria for diverticulitis as secondary to service-
connected alopecia areata and medications are not met.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (2006).

With respect to VA's duty to notify, the RO sent a letter to 
the veteran in June 2004 which asked him to submit certain 
information, and informed him of VA's responsibility 
concerning obtaining evidence to substantiate his claims.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information VA would 
be obtaining, and essentially asked the veteran to send to VA 
any information he had to process the claims.  The letter 
also explained that VA would make reasonable efforts to help 
him get evidence such as medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records. VA informed the 
veteran what he needed to substantiate his claims on appeal.  
In view of this, the Board finds that the Department's duty 
to notify has been fully satisfied with respect to each claim 
on appeal.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  That was accomplished in this 
case, as the June 2004 letter was sent to the veteran prior 
to the issuance of the August 2004 rating decision.

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  He has not identified any additional evidence 
pertinent to the claims not already of record, or attempted 
to be located, or requested by VA.  There are no known 
additional records to obtain.  In fact, in March 2006, the RO 
received correspondence from the veteran that he had no other 
information or evidence to give to VA to substantiate his 
claims.  He was offered the opportunity to testify at a Board 
hearing, and did so at a September 2006 videoconference 
hearing.  In addition, the appellant submitted additional 
duplicate evidence during his hearing with a waiver of 
initial RO consideration.  

Finally, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection.  However the 
veteran has not been provided notice of the type of evidence 
necessary to establish to establish a disability rating or an 
effective date for each of the disabilities on appeal.  
Despite the inadequate notice, the Board finds that there is 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  As explained below, the Board has determined 
that service connection for each of the claims on appeal is 
not warranted.  Consequently, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran in not notifying 
him of the evidence pertinent to these elements.

II.  Analysis

A disability may be directly service connected when there is 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  38 U.S.C.A. 
§ 1110; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service. 38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including arthritis).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, when "all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service." 38 C.F.R. § 
3.303(d).

A disability is also service connected if it is proximately 
due to or the result of a service connected disease or 
injury. 3 8 C.F.R. § 3.310(a).  Secondary service connection 
may also be established when there is aggravation of a 
veteran's non-service connected condition that is proximately 
due to or the result of a service-connected condition.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 
Vet. App. 34, 39 (1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A.  Tinnitus

The veteran asserts that he has tinnitus as a result of loud 
noise exposure while serving as a gunner in service.  Service 
medical records are negative for complaints of hearing 
problems or ringing in the ears.  VA outpatient medical 
records are negative for complaints, findings or diagnosis of 
tinnitus.

The veteran was requested to submit evidence of tinnitus by 
VA letter dated in June 2004.  However, he has not submitted 
any medical evidence of currently diagnosed tinnitus or 
indicated that any such evidence is available.  In fact, by a 
March 2006 letter the veteran indicated that he had no other 
information or evidence to substantiate his claim.  

In the absence of medical evidence showing that the veteran 
has a diagnosis of tinnitus which is related to service, the 
Board finds that the preponderance of the evidence is against 
the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Depression, Arthritis, and Diverticulitis

The veteran contends that these conditions are a result of 
alleged exposure to DDT in service, or in the alternative, 
secondary to his service-connected alopecia areata and 
related medications.  

Reviewing the evidence of record, the Board finds that the 
preponderance of the evidence is against each of these claims 
of entitlement to service connection. The veteran's service 
medical records (SMRs) are negative for any complaints, 
findings or diagnosis of depression, arthritis, or 
diverticulitis. There is no evidence of arthritis manifest to 
a compensable degree within one year of discharge.  A VA 
examination in December 1974 revealed normal gastrointestinal 
and psychiatric examinations. VA outpatient records reflect 
the first objective medical evidence of diverticulosis in 
February 1999, depression in August 1997, and arthritis in 
November 1999.  The Board points out that passage of so many 
years between discharge from active service and the medical 
documentation of a claimed disability is a factor that weighs 
against a claim for service connection.  See Maxson v. Gober, 
230 F.3f 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 
Vet. App. 365 (1992).  

Furthermore, there is no objective medical evidence 
etiologically linking any of these disabilities to the 
veteran's active military service or his service-connected 
alopecia areata and medications.  See Espiritu v Derwinski, 2 
Vet. App. 492, 494 (1992); Layno v. Brown, 6 Vet. App. 465 
(1994); Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); and Hasty v. Brown, 13 Vet. 
App. 230 (1999).  As a layman, the veteran, himself, is not 
qualified to provide a competent medical opinion 
etiologically linking his currently diagnosed depression, 
arthritis, and diverticulitis to service or any incident 
therein, which ended many years ago.  Id. And unfortunately, 
there is no objective medical evidence on record establishing 
this necessary link.  

Therefore, for all the foregoing reasons, each of these 
claims for service connection must be denied.  As the 
preponderance of the evidence is against each claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Diabetes Mellitus, Hypothyroidism, and an Autoimmune 
System Condition

A review of the veteran's service medical records reveals no 
manifestations of diabetes mellitus, hypothyroidism or an 
autoimmune system condition other than alopecia for which 
service connection has already been established.  In 
addition, there is no evidence of diabetes mellitus manifest 
to a compensable degree within one year of discharge.  A VA 
examination in December 1974 was negative for findings of any 
of the above claimed conditions, aside from the already 
service-connected alopecia.  In fact, VA outpatient records 
reflect that the veteran was first diagnosed with 
hypothyroidism in August 1997 and diabetes in March 2000.  As 
noted above, the passage of so many years between discharge 
from active service and the medical documentation of a 
claimed disability is a factor that weighs against a claim 
for service connection.  See Maxson, supra 

Although the veteran alleges that all the conditions were 
incurred as a result of DDT impregnated fatigues in service, 
there is no evidence of such exposure much less any medical 
evidence or opinion that such exposure resulted in these 
claimed conditions.  In this regard, an April 2004 VA 
dermatology record reflects that the veteran questioned 
whether his service-connected alopecia could be related to 
chemical exposure during his time in service.  The VA 
physician noted that he educated the veteran that this 
process (alopecia) is an autoimmune disorder akin to diabetes 
and thyroid disorders (which is why these three disorders 
often accompany one another) and that they have no evidence 
or proof that this disorder is caused by any external 
factors.  As to the veteran's alternative theory that his 
diabetes, hypothyroidism, and autoimmune system condition are 
secondary to his service-connected alopecia areata and 
medications, the RO obtained a VA medical opinion in October 
2005 to address the veteran's contentions.  In the October 
2005 report, the VA examiner opined that none of the 
veteran's conditions were caused by or a result of or 
aggravated by the prior alopecia that was documented in the 
1960s.  The examiner stated that he reviewed the veteran's 
service medical records and had considered the veteran's 
allegations.
 
In view of the foregoing, the Board concludes that the 
evidence of record does not contain an opinion which tends to 
link any of the veteran's claimed conditions to the veteran's 
active service or to the service-connected alopecia and 
related medications.  Moreover, in the only medical opinion 
to specifically address the etiology of current diabetes 
mellitus, hypothyroidism, and an autoimmune system condition, 
the October 2005 VA examiner opined that none of these 
conditions were the result of or aggravated by his service-
connected alopecia.  In addition, the April 2004 VA physician 
essentially opined that there is no evidence that external 
factors cause autoimmune disorders, to include diabetes 
mellitus and thyroid disorders, and thus no nexus to exposure 
to DDT, if there was any.   

Hence, the only medical opinions on the matters of current 
disability and nexus weigh against each of the claims.  
Furthermore, the Board notes that none of the medical 
evidence currently of record includes any contrary opinion 
(i.e., one that actually supports any of the claims), and 
neither the veteran nor his representative has identified or 
alluded to the existence of any such opinion, even though the 
veteran was invited to submit evidence that would tend to 
substantiate his claims by a June 2004 letter.

In addition, the Board has considered the veteran's 
assertions in connection with each claim on appeal.  However, 
as a layperson without the appropriate medical training and 
expertise, the veteran is simply not competent provide a 
probative opinion on a medical matter, to include the 
diagnosis of a specific disability, or the existence of a 
medical relationship between a current disability and service 
or a service-connected disability.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").

For all the foregoing reasons, each of these claims must be 
denied.  In reaching these conclusions, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against each claim, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990).


ORDER

Service connection for tinnitus is denied

Service connection for diabetes mellitus as secondary to 
service-connected alopecia areata and medications is denied.

Service connection for depression as secondary to service-
connected alopecia areata and medications is denied.

Service connection for hypothyroidism as secondary to 
service-connected alopecia areata and medications is denied.

Service connection for an autoimmune system condition as 
secondary to service-connected alopecia areata and 
medications is denied.

Service connection for arthritis as secondary to service-
connected alopecia areata and medications is denied.



Service connection for diverticulitis as secondary to 
service-connected alopecia areata and medications is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


